UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7463



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


VERNON JOHNSON,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-95-
260-L)


Submitted:   December 11, 1997        Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vernon Johnson, Appellant Pro Se. John Alexander Gephart, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motions for a downward departure in sentence and requesting permis-

sion to amend original pleading. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. United
States v. Johnson, No. CR-95-260-L (D. Md. Aug. 25 & Sept. 10,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2